     Case 2:18-cv-01892-GMN-GWF Document 11 Filed 11/13/18 Page 1 of 2



 1   MITCHELL S. BISSON, ESQ.
     Nevada Bar No. 11920
 2   CALLISTER LAW GROUP
     330 E. Charleston Blvd., Suite 100
 3   Las Vegas, NV 89104
     Tel No.: (702) 385-3343
 4   Fax No.: (702) 385-2899
     Email: mbisson@callcallister.com
 5   Attorney for Petitioners

 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   CALLISTER & ASSOCIATES, LLC, a Nevada Case No.: 2:18-cv-01892-GMN-GWF
     limited liability company; and MATTHEW Q.
 9   CALLISTER, individual;
10
                            Petitioners,
11                                                        STIPULATION AND ORDER TO EXTEND
        vs.                                                     DEADLINE TO RESPOND
12                                                                [THIRD REQUEST]
     JAVLIN NINE LLC, a foreign limited liability
13
     company.
14
                            Respondents.
15

16
              IT IS HEREBY STIPULATED AND AGREED by and between Petitioners CALLISTER &
17
     ASSOCIATES, LLC, and MATTHEW Q. CALLISTER, (collectively “Petitioners”) and
18
     Respondent JAVLIN NINE, LLC, (“Respondent”), by and through their respective counsel, as
19
     follows:
20
        1. On 10/1/2018, Petitioners filed their Petition for Judicial Review (“Petition”);
21
        2. On 10/30/2018, Respondent filed their Motion to Dismiss [Dkt. 7];
22
        3. On 10/31/2018, Respondent filed their Motion to Substitute Respondent [Dkt. 9].
23

24
              NOW THEREFORE IT IS STIPULATED AS FOLLOWS:
25
        4. Petitioners shall have until and including November 23, 2018 to file their Response to
26
              Respondent’s Motion to Dismiss [Dkt. 7];
27
     /…/…/
28
     /…/…/


                                            Page 1 of 2
     Case 2:18-cv-01892-GMN-GWF Document 11 Filed 11/13/18 Page 2 of 2



 1      5. Petitioners shall have until and including November 23, 2018 to file their Response to

 2          Respondent’s Motion to Substitute Respondent [Dkt. 9];

 3      6. If necessary, Respondent shall have until December 12, 2018, or 14 days after a decision on

 4          the Motion to Dismiss is entered, whichever is later, to file a substantive response to the

 5          Petition if the Motion to Dismiss is Denied.

 6          DATED this 13th day of November, 2018.

 7

 8   CALLISTER LAW GROUP                                   FENNEMORE CRAIG, P.C.

 9

10   By:    /s/ Mitchell S. Bisson, Esq. ____              By:    /s/ Brenoch Wirthlin, Esq.
     Mitchell S. Bisson, Esq., NV Bar #11920               Brenoch Wirthlin, Esq., NV Bar #10282
11
     330 E. Charleston Boulevard, Suite 100                300 S 4th Street, Suite 1400
12   Las Vegas, Nevada 89104                               Las Vegas, NV 89101
     Attorney for Petitioner                               Attorney for Respondent
13

14

15
                                                   ORDER
16
            IT IS SO ORDERED.
17
                        13 day of November, 2018.
            DATED this _____
18

19
20

21                       ______________________________________
22                       Gloria M. Navarro, Chief Judge
                         United States District Court
23

24

25

26

27

28


                                            Page 2 of 2
